Citation Nr: 1031572	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-26 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased disability rating for residuals of an 
injury of the right elbow with degenerative changes, currently 
rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in April 2009.  A transcript of the hearing is of 
record.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided. 

The Veteran testified before the aforementioned DRO that his 
right elbow disability had increased in severity since his last 
VA examination in August 2007.  As a result, he was afforded a VA 
examination to determine the current degree of severity of his 
right elbow disability in May 2009.  The examiner reported the 
results of flexion studies in degrees and diagnosed degenerative 
joint disease.  

However, the examiner did not address whether there was 
functional impairment due to weakness, fatigability, and 
incoordination.  In addition, the examiner did not adequately 
assess the degree of functional impairment due to pain.  
Therefore, the examination report is inadequate for adjudication 
purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions: 

1.  The Veteran should be afforded a VA 
examination in order to determine the nature 
and extent of all impairment due to his 
service-connected residuals of an injury of 
the right elbow with degenerative changes.  
The claims folder must be made available to 
and reviewed by the examiner.  All indicated 
studies, including X-ray and flexion studies 
in degrees, should be performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of severity 
of any pain.

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional flexion loss.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional flexion loss.

The examiner should also provide an opinion 
concerning the impact of the disability on 
the Veteran's ability to work.

The supporting rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


